USDC IN/ND case 3:20-cv-00214-DRL-MGG document 69 filed 02/23/21 page 1 of 5


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 KENNETH RACKEMANN,

                     Plaintiff,

        v.                                         CAUSE NO. 3:20-CV-214 DRL-MGG

 JOHN GALIPEAU, ANDREW LIAW,
 JANICE WEST, DOWNEY, and
 MOONIER,

                     Defendants.

                                  OPINION AND ORDER

      Kenneth Rackemann, a prisoner without a lawyer, proceeds with six claims. See

ECF 34 at 8-9. The defendants filed a summary judgment motion arguing Mr. Rackemann

did not exhaust his administrative remedies. ECF 54. Mr. Rackemann filed a response,

and the defendants filed a reply. ECF 59 and 68.

      Prisoners are prohibited from bringing an action in federal court with respect to

prison conditions “until such administrative remedies as are available are exhausted.” 42

U.S.C. § 1997e(a). “[A] suit filed by a prisoner before administrative remedies have been

exhausted must be dismissed; the district court lacks discretion to resolve the claim on

the merits, even if the prisoner exhausts intra-prison remedies before judgment.” Perez v.

Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999). The law takes a “strict

compliance approach to exhaustion.” Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006).

Thus, “[t]o exhaust remedies, a prisoner must file complaints and appeals in the place,

and at the time, the prison’s administrative rules require.” Pozo v. McCaughtry, 286 F.3d
USDC IN/ND case 3:20-cv-00214-DRL-MGG document 69 filed 02/23/21 page 2 of 5


1022, 1025 (7th Cir. 2002). “[A] prisoner who does not properly take each step within the

administrative process has failed to exhaust state remedies.” Id. at 1024. Nevertheless,

“[f]ailure to exhaust is an affirmative defense that a defendant has the burden of

proving.” King v. McCarty, 781 F.3d 889, 893 (7th Cir. 2015).

       Summary judgment must be granted when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Federal Rule of

Civil Procedure 56(a). A genuine issue of material fact exists when “the evidence is such

that a reasonable [factfinder] could [find] for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). To determine whether a genuine issue of material fact

exists, the court must construe all facts in the light most favorable to the non-moving

party and draw all reasonable inferences in that party’s favor. Heft v. Moore, 351 F.3d 278,

282 (7th Cir. 2003). However, a party opposing a properly supported summary judgment

motion may not rely merely on allegations or denials in its own pleading, but rather must

“marshal and present the court with the evidence she contends will prove her case.”

Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d 651, 654 (7th Cir. 2010). “[I]nferences relying

on mere speculation or conjecture will not suffice.” Trade Fin. Partners, LLC v. AAR Corp.,

573 F.3d 401, 407 (7th Cir. 2009). Summary judgment “is the put up or shut up moment

in a lawsuit.” Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir. 2008).

       Here, the parties do not dispute either the existence or terms of the grievance

policy. Neither do they dispute the claims raised in this lawsuit were grievable or that

Mr. Rackemann did not complete the grievance process related to these claims. The

dispute here is whether he attempted to use the grievance procedure but was prevented


                                              2
USDC IN/ND case 3:20-cv-00214-DRL-MGG document 69 filed 02/23/21 page 3 of 5


from doing so. A prisoner can be excused from failing to exhaust if the grievance process

was effectively unavailable. Woodford v. Ngo, 548 U.S. 81, 102 (2006). However, “when

administrative procedures are clearly laid out . . . an inmate must comply with them in

order to exhaust his remedies.” Pavey v. Conley, 663 F.3d 899, 905 (7th Cir. 2011).

       Mr. Rackemann affirms in his affidavit, “I attempted to exhaust all administrative

appeals and grievances Defendants Andrew Liaw, Jeanine Moonier, Janice West, and

Susan Downey, among others via institutional mail, as well as, through the WCU Case

Worker Ms. Sames regarding the lack of medical treatment. Ex. 4, 5, 8, 7, 9, 10.” ECF 59-2

at 5. “However, the access-to-the-grievance was frustrated and impeded by John Harvil,

who repeatedly failed to process my grievances.” Id. The access-to-the-grievance was

“further frustrated and impeded by the WCU Case Worker, Ms. Sames, who actually

destroyed my informal and formal grievances inside of a [Xerox] copier machine. Ex. 7.”

Id. “After that, I continually and repeatedly submitted additional formal grievances to

John Harvil, to no avail. I did everything in my physical and mental capacity to exhaust

all administrative grievances and appeals in this matter. However, the grievance process

was unavailable to me.” Id.

       In his affidavit, Grievance Specialist John Harvil affirms he received and rejected

three grievances related to the claims raised in this lawsuit because they were improperly

filed. ECF 55-4 at 4-5. The Return of Grievance form notified Mr. Rackemann “If you

choose to correct the problem(s) listed above, you must do so and re-submit this form

within five (5) days.” ECF 55-3 at 5, 7, and 9. Mr. Rackemann does not dispute these

grievances were properly rejected. Rather, he argues he repeatedly submitted additional


                                             3
USDC IN/ND case 3:20-cv-00214-DRL-MGG document 69 filed 02/23/21 page 4 of 5


formal grievances, but Mr. Harvil did not process them. In his affidavit, Mr. Harvil

implicitly denies refusing to process any grievances he received from Mr. Rackemann.

ECF 55-4.

       Unable to judge credibility at this stage of the proceeding, the court must accept

Mr. Rackemann’s assertion that he filed numerous additional grievances with John

Harvil and did not receive a response. However, that did not make the grievance process

unavailable. The Offender Grievance Process provides, “If the offender receives no

grievance response within twenty (20) business days of being investigated by the facility

Offender Grievance Specialist, the offender may appeal as though the grievance had been

denied.” ECF 55-2 at 11. Here, Mr. Rackemann says he attempted to exhaust, but the only

description of his efforts was to “continually and repeatedly submit[] additional formal

grievances to John Harvil . . ..” ECF 59-2 at 5. Filing multiple formal grievances is not an

appeal of the denial of a previously denied grievance. He argues some of his informal

and formal grievances were destroyed by a copier. Again, at this stage of the proceeding,

the court accepts these allegations as true. However, the mere loss of those papers did

not make the grievance process unavailable. Mr. Rackemann had a note from Case

Worker Sames explaining the destroyed papers. See ECF 32 at 29. Though it is undated

and does not specify what papers were destroyed, he could have used it as part of his

documentation while still pursuing the grievance process. However, he says nothing

about having done so. Neither does he explain how the loss of those specific papers

prevented him from exhausting the grievance process.




                                             4
USDC IN/ND case 3:20-cv-00214-DRL-MGG document 69 filed 02/23/21 page 5 of 5


       “[W]hen administrative procedures are clearly laid out . . . an inmate must comply

with them in order to exhaust his remedies.” Pavey v. Conley, 663 F.3d 899, 905 (7th Cir.

2011). Here, the undisputed evidence shows Mr. Rackemann did not exhaust his

administrative remedies before filing this lawsuit. “[A] suit filed by a prisoner before

administrative remedies have been exhausted must be dismissed; the district court lacks

discretion to resolve the claim on the merits.” Perez v. Wisconsin Dep’t of Corr., 182 F.3d

532, 535 (7th Cir. 1999). Therefore, the defendants’ motion for summary judgment must

be granted.

       For these reasons, the summary judgment motion (ECF 54) is GRANTED and this

case is DISMISSED WITHOUT PREJUDICE because Kenneth Rackemann did not

exhaust his administrative remedies as required by 42 U.S.C. § 1997e(a).

       SO ORDERED.

       February 23, 2021                         s/ Damon R. Leichty
                                                 Judge, United States District Court




                                            5
